Citation Nr: 1749264	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure.  

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to March 1971, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a Veteran was exposed to a "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including early onset peripheral neuropathy, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii). 

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 173, 54763 (September 6, 2013).  The amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, the revised provisions did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.

The Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

Service records reflect that the Veteran served in the Republic of Vietnam between August 1969 and August 1970.  The Veteran is, therefore, presumed to have been exposed to herbicides.

Further, the Veteran has a current disability diagnosed as peripheral polyneuropathy of the lower extremities.  See February 2014, VA Peripheral Nerves Conditions (Not Including Diabetic Sensory-Motor Peripheral Neuropathy) Disability Benefits Questionnaire.

Here, remand is required because the VA examiners have failed to opine as to etiology, or provided inadequate opinions in regards to the etiology of the Veteran's peripheral neuropathy of the lower extremities.  Specifically, the May 2011 VA examiner did not provide an etiological opinion.  The Veteran was later provided a February 2014 VA examination for peripheral neuropathy, which also failed to provide any etiological opinion regarding the diagnosed peripheral neuropathy.

In May 2014, a VA examiner provided an Agent Orange review of peripheral neuropathy and opined that peripheral neuropathy did not manifest during military service, within 1 year of last exposure and/or prior to May 8, 1976.  The examiner indicated that early onset peripheral neuropathy was not identified before August 1970 or 1 year after.  The examiner did not discuss or provide an opinion as to whether the exposure to herbicides could have at least as likely as not caused the bilateral lower extremity peripheral neuropathy, regardless of the presumptive periods.  See Combee, 34 F.3d 1039, 1043-1044.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left and right lower extremity peripheral neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and all pertinent symptomatology and findings should be reported in detail.  The examiner should be provided access to the electronic claims folder (ECF), to include service treatment records, post-service medical records, and lay assertions, and such review should be documented in the report. 

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's (1) left and (2) right lower extremity peripheral neuropathy is causally or etiologically related to his military service, including herbicide exposure therein (regardless of whether the disorder is presumptively associated with herbicide exposure).  

A clear rationale for all opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim should be readjudicated. 

If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




